Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments of 9/1/2021, in their entirety, are persuasive.
Koehn et al. (US 2014/0065382) discloses a heat sealant film comprising a sealant layer composition comprising a first propylene-ethylene copolymer, a second propylene-ethylene copolymer, a polyethylene, wherein the second propylene-ethylene is a random propylene-ethylene copolymer (paragraph [0055]).  Known Flexural modulus values for Vistamaxx 3890 FL = 17,000psi, Petrochemical 8473 = unknown and Sumitomo Chemical SPX78R1 = unknown (these propylene-ethylene copolymers are listed in paragraph [0055] in Koehn).  The sealant film of Koehn is suitable for non-retortable pouches (paragraph [0044]) which is a teaching away from the hot-fill/retort sealant film recited in claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 17, 2021